Granger, J.
This is a proceeding under the following statute; (Gen. Statutes, p. 88, sec. 3:) “ When the selectmen of adjoining towns * * * shall not agree as to the place of the divisional line between their respective communities, the Superior Court, upon the application of either, shall appoint a committee of three to fix said disputed line, and establish it by suitable monuments, and report their doings to said court; and when said report shall have been accepted by said court, and, together with the record of acceptance, shall have been lodged for record in the records of both the communities interested therein, said line so fixed and established shall forever thereafter be the true divisional line between them; and said court may allow costs at its discretion.” The act then proceeds to provide that the committee shall be sworn, that twenty days’ notice of the time and place of their meeting shall be given in a mode prescribed, and that all parties interested shall have the right to be heard.
The determination of the present case depends on the construction to be given to this statute. It has stood upon our statute book many years but has never before been before the court for construction.
The committee in the present case, upon proper notice to, and hearing all parties interested, fixed a certain line as the divisional line between the plaintiff and defendant towns, and made its report to the court. The defendant *180town remonstrated against the acceptance of the report upon the ground that the committee, upon the documentary and other evidence in the case, had erred in their conclusion as to the location of a part of the line, and that their decision was against the evidence in the case. Ho fraud or other misconduct on the part of the committee is charged; the error is solely one of judgment.
The statute makes it the duty of the committee to fix the disputed line and establish it by suitable monuments,” and further provides that, after their report is accepted by the court and recorded upon the records of the two towns, “ the line so fixed and established shall forever thereafter be the true divisional line between them.”
We think it clear that the legislature intended that this action of the committee, thus accepted and recorded, should be final. Of course if there has been fraud or other misconduct on the part of the committee, or irregularity in their proceedings, their report may be set aside on that ground. But nothing of the kind is claimed here. The case is entirely unlike that of a committee in chancery. There the committee is a mere arm of the court, and the judgment that is finally rendered is wholly the judgment of the court. The committee here is a special statutory tribunal, and the judgment is that of the committee rather than of the court. There is a reason why their action should be final, in the fact that no title to land, or other private right of any kind, is affected by it. The matter of town boundaries is one wholly for the discretion and within the power of the legislature, and it has full power to create a tribunal like the one in this case, for the establishment of disputed town lines, and to make their action final. We are satisfied that it intended to do so here, and that it has made its intention plain in the language of the statute.
We advise that the remonstrance be overruled and the report of the committee accepted.
In this opinion the other judges concurred.